Exhibit 10.4

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

LOGO [g353531g0412164311227.jpg]

EXECUTION COPY

DEVELOPMENT AND MANUFACTURING SERVICES AGREEMENT

This agreement is made as of November 9, 2016 (“Effective Date”) between CMC
ICOS BIOLOGICS, INC., a Washington corporation (“CMC”), and CYTODYN INC., a
Delaware corporation (“Customer”).

 

  •   CMC provides bioprocessing services to pharmaceutical and biotechnology
companies;

 

  •   Customer wishes to contract with CMC for the provision of the Services
pursuant to one or more Work Statements that may be entered into from time to
time during the Term; and

 

  •   CMC is willing to perform the Services on the terms in this agreement and
the Quality Agreement.

Therefore, the parties agree as follows:

1.       DEFINITIONS. Capitalized terms used in the main body of this agreement
but not otherwise defined in the main body are defined in Appendix I.

2.       PERFORMANCE OF THE SERVICES

 

  2.1 Work Statements. The Services will be described in one or more Work
Statements. As of the Effective Date, the parties are entering into Work
Statement No. 1 attached as Appendix III. From time to time during the Term, the
parties may enter into additional Work Statements for the performance of
Services. Each Work Statement will be signed by each party and will be governed
by this agreement.

 

  2.2 Standards. CMC will use Commercially Reasonable Efforts to perform the
Services and meet the Timeline and, where required by the Work Statement, comply
with applicable cGMP standards and the Specification. The parties will evaluate
CMC’s efforts taking into account the experimental nature of the Services, and
the Services being dependent on living systems.

 

  2.3 Totality of Services. CMC will not perform any Services other than those
described in the Work Statement. Due to the nature of the Services, however,
changes to the Services may be necessary to achieve the Objective. If changes to
the Services are necessary, the parties will promptly meet to negotiate and
agree on those changes in writing. Changes to the Services may affect the Price
and Timeline.

 

  2.4 Project Team

 

  2.4.1 Each party will name and notify the other party of its representatives
who will form the project team and who will be responsible for planning,
executing and discussing issues regarding the Services and communicating with
the other party (“Project Team”).



--------------------------------------------------------------------------------

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

LOGO [g353531g0412164311227.jpg]

 

  2.4.2 The Project Team will schedule meetings at least once every two weeks or
as otherwise agreed by the Project Team for the purpose of communicating updates
on the performance of the Services and providing an initial forum for discussing
and resolving any issues encountered with the Services. These meetings will be
conducted by telephone or, if necessary, by face-to-face meetings. Each party is
responsible for its own costs in attending these meetings.

 

  2.4.3 Any decision by the Project Team that amends the Services will not be
binding unless it is recorded in writing and agreed to and signed by authorized
representatives of both parties per Section 15.4.

3.       CUSTOMER MATERIALS

 

  3.1 Transfer. Customer must deliver and transfer to the CMC Facility and CMC’s
personnel the Customer Materials and other information described in the Work
Statement by the deadline in the Work Statement. If relevant, that information
must include a full description of the Process and all Customer Know-How
relevant to the Cell Line, Customer Materials, Drug Substance and Process. All
information must be provided in written form and in English.

 

  3.2 Customer Assistance. Customer must promptly and, in any event, within five
Business Days after the request, make available to CMC suitably qualified and
skilled employees to assist in the transfer of the Customer Know-How, Customer
Materials and Process to CMC.

 

  3.3 MSDS. At least 30 Business Days before the delivery of the Customer
Materials (including, where applicable, the Cell Line) Customer must provide to
CMC an accurate and complete written risk assessment (in English) for
genetically modified organisms that details the hazards, storage and handling
recommendations for the Customer Materials (“Materials and Safety Data Sheet”).

 

  3.4 Return of Customer Materials. Within 30 days after completion of the
Services, Customer must notify CMC whether it wants CMC to return the Customer
Materials to Customer or a third party storage facility or if it wants CMC to
dispose of the Customer Materials, in each case, at Customer’s expense. If
Customer fails to give the notice required by this Section 3.4 within 30 days
after the completion of the relevant Services, CMC will either dispose of
Customer Materials at Customer’s expense or return them to the Customer at
Customer’s expense, in its sole discretion and without liability to Customer.

4.       TIMELINE CHANGES, SPECIFICATION AND CGMP CHANGES

 

  4.1 Timeline Changes

 

  4.1.1. The parties may revise the Timeline by mutual agreement; provided, that
the revised Timeline is in writing and agreed by the Project Team.

 

CMC CONFIDENTIAL   2  



--------------------------------------------------------------------------------

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

LOGO [g353531g0412164311227.jpg]

 

  4.1.2 In addition, CMC may revise the Timeline if a Non-Fault Delay occurs,
keeping the revised Timeline as close as possible to the Timeline in effect
immediately before the Non-Fault Delay. CMC is not liable for failure to meet
the Timeline to the extent that any Non-Fault Delay contributes to the failure.

 

  4.2 Specification and Quantities

 

  4.2.1 CMC must use Commercially Reasonable Efforts to manufacture Product to
meet the Specification where required by the Work Statement. However, CMC is not
obligated to manufacture Product to meet the Specification if:

 

  (a) the Product has not been previously manufactured to that Specification by
CMC at the same scale and using the same Process and Cell Line; or

 

  (b) the Batch is the first Batch at GMP scale to be manufactured to
Specification or it has never been manufactured to Specification by CMC under
this agreement.

 

  4.2.2 The Specification may be revised by the parties if agreed by the Project
Team in writing and signed by both parties. If the parties cannot agree to a
revised Specification, the previous agreed on Specification applies. The parties
shall engage in good faith discussions regarding any revisions to the
Specification requested by a regulatory authority within the US or Europe.

 

  4.2.3 All quantities of Product are estimates only. CMC is not liable for any
low or unexpected yield, except to the extent caused by its gross negligence,
willful misconduct or breach of this Agreement.

 

  4.3 Changes in cGMP. If there are any material and unforeseen changes in cGMP
or manufacturing regulations issued under law that impact the Services and

 

  4.3.1 are specific to the Product and not of general requirement for biologics
contract manufacturing services; and

 

  4.3.2 require capital or other investment by CMC for the performance of the
Services in excess of the total Price of the Services resulting in the financial
returns under this agreement being substantially affected to CMC’s detriment;

then CMC must notify Customer and the parties must in good faith discuss ways to
continue the Services while overcoming the financial detriment by, for example,
increasing the Price in an equitable and reasonable manner. If the parties do
not reach agreement within 30 Business Days after CMC’s notice and CMC has
substantiated the financial detriment, then either party may terminate this
agreement on notice.

5.       MANUFACTURING CAPACITY AND CANCELLATION FEES

 

  5.1 Reservations and Scheduling

 

CMC CONFIDENTIAL   3  



--------------------------------------------------------------------------------

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

LOGO [g353531g0412164311227.jpg]

 

  5.1.1 As of the Effective Date, and at the execution of each Work Statement,
CMC will reserve Slots in its cGMP manufacturing suite sufficient for those cGMP
Batches to be manufactured under the Services according to the then-current
Timeline.

 

  5.1.2 If the Timeline is amended and that amendment affects the scheduled Slot
for any Batch, CMC will update its manufacturing schedule and reserve a new Slot
for each affected Batch. CMC will reserve those Slots as near in time to the
existing vacated Slots as CMC’s then-current schedule will permit, taking into
account reserved slots under CMC’s existing manufacturing schedule for its whole
facility.

 

  5.2 Cancellation of cGMP Batches

 

  5.2.1 Customer must pay CMC the cancellation fees stated below if any cGMP
Batch or other Batch scheduled for manufacture in CMC’s cGMP facility (e.g., an
engineering batch) is delayed, vacated or cancelled as a result of

 

  (a) Customer terminating the Batch, Slot or this agreement except for
termination of this agreement under Section 12.2 (“Termination for Default”)
where CMC is the “Defaulting Party;”

 

  (b) CMC terminating the Batch, Slot or this agreement pursuant to Section 4.3
(“Changes in cGMP”), 12.2 (“Termination for Default”) where Customer is the
“Defaulting Party” or 12.5 (“Termination for Certain Unresolved Indemnity
Claims”);

 

  (c) CMC terminating the Batch, Slot or this agreement pursuant to Section 12.4
(“Termination for Scientific or Technical Delays”).

 

  (d) a Non-Fault Delay (each, “Cancelled Batch”).

 

  5.2.2 Customer must pay the following amounts to CMC for each Cancelled Batch
(“Cancellation Fees”); [*]:

 

Timing of Notice of Cancellation

 

   Cancellation Fees*

Notice [*] prior to the scheduled Commencement Date and notice of cancellation
served on the Commencement Date or during a Batch.

 

   [*] Price of the Cancelled Batch

Notice served [*] before the scheduled Commencement Date.

 

   [*] Price of the Cancelled Batch

Notice served [*] before the scheduled Commencement Date.

 

   [*] Price of the Cancelled Batch

Notice served [*] before the scheduled Commencement Date.

 

   [*] Price of the Cancelled Batch

 

CMC CONFIDENTIAL   4  



--------------------------------------------------------------------------------

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

LOGO [g353531g0412164311227.jpg]

 

For Section 5.2.2, the date of service of notice of a Cancelled Batch is the
earlier of (a) the date notice to terminate a Batch, Slot or this agreement is
given by the terminating party to the other party; (b) the date that the new
Timeline has been agreed by the parties; or (c) CMC has given notice that the
Timeline has been updated.

If CMC sells to a new third party customer (“Other Customer”) capacity not
previously reserved or contemplated by that Other Customer at the time of the
cancellation, filling the Slot that would have been used for Customer had the
Cancelled Batch not occurred, then CMC shall reduce the payment due under
Section 5.2.2 by a sum equal to the fee paid by the Other Customer (after
accounting for out-of-pocket costs incurred by CMC to accomplish such
mitigation).

6.       PACKAGING, DELIVERY, STORAGE, EXAMINATION, DEFECTS AND SAMPLES

 

  6.1 Packaging. CMC will package all Cell Lines, Product and perishable
Deliverables to be Delivered in accordance with the Specification, the
applicable Work Statement, CMC’s applicable packaging SOPs, Regulatory
Obligations and industry standards applicable to the handling and packaging of
biologic material.

 

  6.2 Delivery

 

  6.2.1 CMC will provide Customer with advance notice of the anticipated date of
Delivery of Product. Notice will be provided at least five Business Days before
CMC is to Deliver that Product.

 

  6.2.2 Except as stated in Section 6.2.4 or in the Specifications, all Product
that CMC manufactures under this agreement will be released to Customer Ex Works
(Incoterms 2012) at CMC’s Facilities at 9:00 am local time on the date specified
in CMC’s notice to Customer. Product will be considered “delivered” on the date
Product is so released (“Delivery” or “Delivered”). Customer may arrange
collection at any time during normal business hours on Business Days or other
times as may be agreed by the parties.

 

  6.2.3 CMC has no obligation to clear for export or import any Deliverables but
will reasonably assist Customer, at Customer’s expense, in obtaining, export or
import licenses, consents or permissions.

 

  6.2.4 Data, results, Batch records and Drug History Records will be delivered
by mail, electronic mail or posted to a shared data room or sharepoint site.

 

  6.3 Release For Further Processing. Subject to, and if permitted by,
Regulatory Obligations, Customer may request that CMC Deliver Product to
Customer before CMC issues a Certificate of Analysis (“Release For Further
Processing”). Any Product that is the subject of Release For Further Processing
must until the applicable Certificate of Analysis is issued by CMC

 

CMC CONFIDENTIAL   5  



--------------------------------------------------------------------------------

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

LOGO [g353531g0412164311227.jpg]

 

  6.3.1 not be administered to any living organism;

 

  6.3.2 be handled by Customer with the utmost care as if it were an unknown
substance; and

 

  6.3.3 be accepted at Customer’s sole risk and liability.

Unless caused by CMC’s gross negligence or willful misconduct, CMC is not liable
for any loss or damage caused by Product that is the subject of Release For
Further Processing.

 

  6.4 Title and Risk. Title and risk of loss in the Deliverables transfers to
Customer on Delivery.

 

  6.5 Storage and Transport. If Customer elects to have a shipping company or
other agent (“Shipping Company”) collect and transport the Product on Delivery,
Customer must

 

  6.5.1 inform CMC of Customer’s designated Shipping Company before the
collection of the Product;

 

  6.5.2 coordinate with the Shipping Company for the shipment of the Product;
and

 

  6.5.3 ensure that the Product is stored and transported in accordance with the
Shipping Guidelines.

CMC is not responsible for any shipping costs of the Shipping Company.

 

  6.6 Storage. If Customer or Customer’s Shipping Company is unable to collect
the Product at the time of Delivery, CMC will store the Product for a period of
20 Business Days after Delivery, at Customer’s request. Storage of the Product
at CMC’s premises after Delivery is at Customer’s sole risk and expense, except
that CMC will be responsible for damage to the Product to the extent that damage
is caused during storage by CMC solely by an act of CMC’s gross negligence or
misconduct. If the Product has not been collected by Customer or Customer’s
Shipping Company within 20 Business Days after Delivery, CMC will notify
Customer. If Customer or Customer’s Shipping Company fails to collect the
Product within five (5) Business Days after the date of that notice, CMC may,
without notifying Customer and without any liability to Customer, either, in its
sole discretion, dispose of the Product or continue to store the Product at a
cost to Customer in the amount stated in Appendix II. If CMC elects to continue
to store the Product, then CMC may subsequently dispose of the Product if
Customer or Customer’s Shipping Company fails to collect the Product within five
Business Days after notice given in accordance with Section 15.9.

 

  6.7

Samples. CMC must store regulatory reserve samples (e.g., GMP retention samples)
of all cGMP Product released by CMC’s quality department with a Certificate of
Analysis for the period required by applicable Regulatory Obligations and
industry standards applicable to the storage of reserve samples, which in the
absence of a definitive time period is 15 years from the date of release or
Delivery of the applicable Product. CMC is solely responsible for the
maintenance and disposal of these regulatory reserve samples. After the
expiration of the relevant time period, CMC may, without notifying Customer,

 

CMC CONFIDENTIAL   6  



--------------------------------------------------------------------------------

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

LOGO [g353531g0412164311227.jpg]

 

  destroy the samples or otherwise dispose of them in its sole discretion unless
Customer contacts CMC in writing pursuant to Section 15.9 before the expiration
date, and CMC and Customer then agree to an alternate plan in a written
agreement signed by both parties before the expiration of that period.

 

  6.8 Shipping Guidelines. If Customer intends to test the Product and wants to
reserve its right to make a claim against CMC under this Section 6 for defective
Product, Customer must ensure that the Product since collection from CMC’s
Facility is always stored and transported in accordance with the Shipping
Guidelines. Failure to comply with the Shipping Guidelines before or after
serving a Defect Notice (as defined below) will invalidate Customer’s right to
make any claim under this agreement for defects in those Products.

 

  6.9 Examination of Products for Defects

 

  6.9.1 Customer must promptly examine and test the Products for (a) defect and
non-conformity with any applicable cGMP standards that the Products are required
to meet under this agreement, and (b) in the case of Product manufactured to
Specification and released with a Certificate of Analysis, the failure of the
Product to meet Specification (a “Defect”). Product that is not specified in the
Work Statement to meet cGMP cannot be considered Defective Product.

 

  6.9.2 Where any alleged Defect is identified, Customer must notify CMC in
writing (“Defect Notice”) within [*] after receipt of the Product. To be
effective, a Defect Notice must identify

 

  (a) the Product;

 

  (b) the date of Delivery and collection;

 

  (c) reasonable detail of the Defect, including test results;

 

  (d) where applicable full disclosure of the methodology of all analytical
tests performed on the Product and the results of those tests;

 

  (e) confirmation that the Products have been stored and transported in
accordance with the applicable Shipping Guidelines; and

 

  (f) where the Customer asserts that the Defect is due to CMC, the reasons for
that assertion.

 

  6.9.3 In consultation with CMC, Customer must return samples of the Products
that are subject to the Defect Notice in accordance with the Shipping Guidelines
to CMC within 15 Business Days after the date of the Defect Notice.

 

  6.9.4 Following receipt of the Defect Notice, CMC must promptly investigate
whether the Defect is due to CMC’s negligence or failure to comply with its
obligations under this agreement and must report to Customer within 20 Business
Days after receipt of the samples whether CMC accepts responsibility for the
Defect.

 

CMC CONFIDENTIAL   7  



--------------------------------------------------------------------------------

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

LOGO [g353531g0412164311227.jpg]

 

  6.9.5 If a Defect in any Product is not notified to CMC in accordance with the
provisions and time limits stipulated in this Section 6.9, the Product will be
considered accepted and free of Defects, and Customer will have no further
remedy against CMC for that Batch of Product.

 

  6.10 Consequences of Defective Product

 

  6.10.1 If Customer demonstrates that the Defect is due to CMC’s fault and not
as a result of any third party or Customer action or inaction and CMC accepts
that finding, then CMC will use Commercially Reasonable Efforts to either
replace or rework the Defective Product at CMC’s election and at no additional
cost to Customer. CMC will undertake those efforts as soon as reasonably
practicable taking into account CMC’s other obligations and commercial
commitments to third parties.

 

  6.10.2 If there is a dispute regarding a Defect (“Disputed Product”), then
(a) analysts from both parties must directly communicate to determine that the
parties’ respective methods of analysis are the same and are being executed in
the same manner and to attempt to determine whether any non-compliance may have
been caused during the shipment of the sample from CMC’s Facility, and
(b) carefully controlled and split samples as agreed must be sent from one site
to the other for testing. This process may involve Customer sending a
representative and a sample of the Disputed Product to CMC, and the parties
conducting jointly agreed on tests on the samples. The parties must use good
faith efforts for a period of 30 days after completing those tests to resolve
whether the Disputed Product is Defective due to CMC’s failure to manufacture in
accordance with this agreement.

 

  6.10.3 If the parties cannot resolve their dispute in the manner described
above as to whether a Disputed Product meets the Specification, the parties must
require an independent agreed-on laboratory to test the Disputed Product. The
costs of the independent laboratory will be shared by the parties equally;
provided, however, that the party that is determined to be incorrect as to
whether the Disputed Product meets the Specification will be responsible for
those reasonable costs and must reimburse the correct party for its share of the
reasonable costs incurred. The decision of the independent laboratory must be in
writing. The decision will be binding on the parties as to whether the Disputed
Product meets the Specification unless there has been a manifest error, in which
case, the parties will revert to the dispute resolution procedure in Section 15.

 

  6.11 Rejected Product. Customer must segregate and must not use any Product
for any human clinical testing or trials or any other purpose (other than
compliance testing pursuant to this Section 6) after it becomes aware of a basis
for rejection or a Defect Notice. On a final determination that any Product is
Defective, Customer must either (a) return all remaining Product to CMC, or
(b) destroy all remaining Product, in either case, at CMC’s election and as soon
as possible after request by CMC.

 

  6.12

Examination and Correction of Non-Manufacturing Deliverables. Customer must
promptly examine and test the Deliverables (other than Products) for any
non-conformity with any applicable standards that those Deliverables are
required to meet under this

 

CMC CONFIDENTIAL   8  



--------------------------------------------------------------------------------

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

LOGO [g353531g0412164311227.jpg]

 

  agreement. Where any alleged non-conformity is identified, Customer must
notify CMC in writing within 45 Business Days after delivery of the Deliverable.
To be effective, that notice must identify the Deliverable and provide
reasonable detail of the non-conformity. From receipt of the notice, CMC must
promptly investigate whether the non-conformity is due to CMC’s negligence or
failure to comply with its obligations under this agreement and must report to
Customer within 20 Business Days after receipt of the notice whether it accepts
responsibility for the non-conformity. If Customer demonstrates that the
non-conformity is due to CMC’s fault and not as a result of any third party or
Customer action or inaction and CMC accepts that finding, then CMC will use
Commercially Reasonable Efforts to either promptly replace or correct the
Deliverable at no additional cost to Customer; provided, that Customer has
timely and properly notified CMC of the non-conformity per this Section 6.12.

 

  6.13 Exclusive Remedies. The remedies and obligations under Sections 6.9 and
6.10 are Customer’s sole remedy for Defective Products. The remedies and
obligations under Sections 6.12 are Customer’s sole remedy for defective or
non-conforming Deliverables that are not Products.

7.       PRICE AND PAYMENT TERMS

 

  7.1 Amounts. All amounts stated in this agreement are denominated, and must be
paid, in U.S. Dollars. The Price stated in the Work Statement is exclusive of
(a) taxes, duties and other fees imposed by any government authority (other than
taxes on CMC’s income); (b) external analysis costs; (c) raw materials and
(d) shipping and handling. Customer must pay these amounts in addition to the
Price. Customer must also reimburse CMC for all travel costs requested by or
required by Customer.

 

  7.2 Payment Schedule. Unless a different payment schedule is provided in the
Work Statement, CMC will issue invoices for the Price of Stages as follows:

 

  7.2.1 For all Stages other than those described in Section 7.2.2:

 

  (a) 50% of the Price of each Stage on commencement of the Stage; and

 

  (b) 50% of the Price of the Stage on completion by CMC.

 

  7.2.2 For all Stages where the Stage relates to the manufacture of cGMP
Product or where the performance of the Stage takes place in CMC’s GMP facility:

 

  (a) 25% of the Price of the Stage as a non-refundable fee on the date of this
agreement;

 

  (b) 25% of the Price of the Stage 30 days before the Commencement Date of that
Stage;

 

  (c) 40% of the Price of the Stage once the Drug Substance has been purified
and put into containers; and

 

  (d) 10% of the Price of the Stage on Delivery.

 

CMC CONFIDENTIAL   9  



--------------------------------------------------------------------------------

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

LOGO [g353531g0412164311227.jpg]

 

For clarity, external analysis costs, raw materials and shipping and handling
for Stages will be invoiced separately.

 

  7.3 Incidental Costs

 

  7.3.1 Raw Materials. The costs for raw materials and handling are described in
the Work Statement.

 

  7.3.2 External Analysis. The costs and handling for external analysis are
described in the Work Statement.

 

  7.3.3 Handling Fees. Customer must pay CMC a handling and processing fee for
shipments as described in Appendix II, which covers packaging and other costs
for preparing Deliverables for shipment.

 

  7.3.4 Other Fees. Customer must pay CMC the other fees as described in
Appendix II if relevant.

 

  7.4 Payments. Unless otherwise directed by CMC, all invoices must be paid by
wire transfer of immediately available funds to the following account:

Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

Routing & Transit #: #########

Account #: ##########

Unless otherwise stated on an invoice, Customer must pay all invoices in full
without any deductions within 30 days after issue by CMC.

 

  7.5 Late Payments. If any undisputed amount is not paid in full when due under
this agreement, CMC may

 

  7.5.1 charge Customer interest at a rate of [*] on the overdue amount on a
compounded basis until payment is received, and

 

  7.5.2 suspend the performance of the Services. Where performance is suspended,
CMC will have no liability to Customer for the suspension or delay in the
Timeline.

 

  7.6 Acceptance of Invoices. All invoices will be considered accepted by
Customer unless Customer notifies CMC to the contrary within five Business Days
after delivery of the applicable invoice.

8.       INTELLECTUAL PROPERTY

 

  8.1 Pre-Existing Intellectual Property. Each party retains sole ownership of
any Intellectual Property owned or controlled by that party as of the Effective
Date or before the commencement of the Services (“Pre-Existing IPR”). The
parties agree and acknowledge that Customer sublicenses the Lonza Technology,
and that Lonza Technology shall be treated as Customer Pre-Existing IPR for
purposes of this Agreement. Nothing in this agreement assigns or transfers
ownership of Pre-Existing IPR.

 

CMC CONFIDENTIAL   10  



--------------------------------------------------------------------------------

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

LOGO [g353531g0412164311227.jpg]

 

  8.2 CHEF1 Technology. Notwithstanding anything to the contrary in this
agreement, CMC retains sole ownership of all right, title and interest in
(a) the CHEF1 Technology; (b) any polynucleotides or vectors comprising any
CHEF1 Technology and any host cells transfected with those polynucleotides or
vectors; (c) all Intellectual Property rights in any of (a) or (b); and (d) all
improvements or modifications to any of (a), (b) or (c) (collectively, “CHEF1
Property”). Nothing in this agreement grants or obligates CMC to grant any
rights in the CHEF1 Property to Customer or any third party, except to the
extent that the CHEF 1 Property results in an improvement to, invention relating
to, or is otherwise incorporated into the Product, Drug Substance, Cell Line or
Process pursuant to the Services or any Work Order, in which case all right,
title and interest in such improvement, invention or Process shall be Customer
IPR

 

  8.3 Customer’s Grant of License for the Services. Customer hereby grants to
CMC and its Affiliates for the Term a non-exclusive, royalty-free,
sublicensable, license, or sublicense, as the case may be, under the Customer
Intellectual Property Rights and Customer IPR solely to the extent required for
the proper performance of the Services. This license terminates automatically on
the termination of this agreement.

 

  8.4 Intellectual Property Created in the Course of the Services. Without
affecting Section 8.2, all data, information and Intellectual Property first
generated by or on behalf of Customer in the performance of the Services and
that is solely and specifically related to the Cell Line, Drug Substance or
Product and not useful for general biologics manufacturing activities unrelated
to the Cell Line, Drug Substance or Product will be owned by Customer (“Customer
IPR”). CMC hereby assigns (and shall cause all of its contractors and its and
their respective personnel to assign) to Customer all right, title and interest
of CMC in any Customer IPR.

 

  8.5 CMC IPR. All Pre-Existing IPR of CMC and all Intellectual Property
developed by or on behalf of CMC or any of its contractors in the performance of
the Services other than Customer IPR (collectively, “CMC IPR”) will be owned by
CMC. Customer hereby assigns to CMC all right, title and interest of Customer in
any CMC IPR.

 

  8.6 License to CMC IPR. Provided that Customer has satisfied its payment
obligations under this agreement, CMC hereby grants to Customer a perpetual,
irrevocable, non-exclusive, royalty free, sublicensable, worldwide, transferable
license to use CMC Intellectual Property Rights and CMC IPR (excluding any CHEF1
Property) owned or controlled by CMC (or any of its successors or assigns to the
extent necessary or desirable to make, have made, use, sell, offer to sell and
import the Product and use the Cell Line or Process to manufacture Product.
However, this license does not include the right to disclose any Confidential
Information of CMC or CMC’s Know-How to a third party, unless such third party
agrees to maintain the confidentiality of such Confidential Information and
CMC’s Know-How and use such Confidential Information and CMC’s Know-How solely
in connection with the manufacture of Customer’s Product. This license
automatically terminates if CMC terminates the Term pursuant to Section 12.2.1
or 12.4.

 

CMC CONFIDENTIAL   11  



--------------------------------------------------------------------------------

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

LOGO [g353531g0412164311227.jpg]

 

  8.7 Right to File for Protection. Each party may file patent protection on any
Intellectual Property it owns in accordance with Section 8.1, 8.2, 8.4 or 8.5,
and the other party will promptly on request cooperate at the requesting party’s
reasonable expense, with any requests to assist or enable the party’s protection
including signing and delivering documents and other information necessary for
the valid application and prosecution of any patent.

 

  8.8 Party’s Name. Except as otherwise provided in this agreement or required
by any applicable law, regulation or order of an administrative agency or court
of competent jurisdiction, neither party shall use the name of the other party
or of the other party’s Affiliates, directors, officers or employees in any
advertising, news release or other publication except that CMC may identify
Customer by name as a customer of CMC.

 

  8.9 No Implied Licenses. Except for the licenses expressly granted in this
agreement, no rights or licenses are granted by implication, estoppel or
otherwise.

 

  8.10 Third Party Intellectual Property. Unless specifically approved by
Customer in writing, CMC will not use any Intellectual Property of any third
party in connection with the Services or develop any Process, Cell Line, Drug
Substance or Product in a manner such that use of any Intellectual Property of
any third party would be necessary or desireable for the practice of such
Process or for the production or use of such Cell Line, Drug Substance or
Product.

9.       CONFIDENTIAL INFORMATION

 

  9.1 The Recipient Party must

 

  9.1.1 use the Confidential Information of the Disclosing Party as reasonably
necessary to carry out this agreement;

 

  9.1.2 protect the Confidential Information of the Disclosing Party against
unauthorized use or disclosure applying standards of care reasonably expected
and no less stringent than the standards applied to protection of Recipient
Party’s own confidential information of a similar nature; and

 

  9.1.3 not disclose any Confidential Information of the Disclosing Party to any
person or entity except to its Permitted Recipients but then only on a
need-to-know basis to those Permitted Recipients who are bound by
confidentiality restrictions as restrictive as this Section 9.

 

  9.2 The obligations in Section 9.1 do not apply to information that:

 

  9.2.1. at the time of its disclosure by the Disclosing Party, was available to
the public and could be obtained without reference to the Confidential
Information by any person with no more than reasonable diligence;

 

  9.2.2 becomes generally available to the public other than by reason of a
breach of this agreement or any breaches of confidence by the Recipient Party or
its Permitted Recipients;

 

CMC CONFIDENTIAL   12  



--------------------------------------------------------------------------------

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

LOGO [g353531g0412164311227.jpg]

 

  9.2.3 at the time of disclosure and as evidenced by the Recipient Party’s
written records, was lawfully already within its possession; or

 

  9.2.4 is independently developed by the Recipient Party without reference to
the Confidential Information of the Disclosing Party.

 

  9.3 The Recipient Party may disclose certain Confidential Information of the
Disclosing Party, without violating the obligations of this agreement, to the
extent that disclosure is required by and in compliance with a valid order of a
court or other governmental body having jurisdiction, provided that the
Recipient Party provides the Disclosing Party with reasonable prior written
notice of the disclosure and makes a reasonable effort to obtain, or to assist
the Disclosing Party in obtaining, a protective order preventing or limiting the
disclosure.

 

  9.4 If the Recipient Party or any of its Permitted Recipients becomes aware of
any actual or potential unauthorized use or disclosure of the Confidential
Information of the Disclosing Party, the Recipient Party must inform the
Disclosing Party as soon as reasonably possible after it becomes aware of that
actual or potential unauthorized use or disclosure. The Recipient Party must
cooperate in any action that the Disclosing Party may decide to take.

 

  9.5 Except as otherwise provided in this agreement or otherwise required by
law, neither Customer nor CMC will disclose any terms of this agreement to any
third party without the prior written consent of the other party except to its
Permitted Recipients but then only on a need-to-know basis to those Permitted
Recipients who are bound by confidentiality restrictions as restrictive as this
Section 9 .

 

  9.6 Except as provided in Section 9.7, on the termination of this agreement or
at the request of the Disclosing Party, the Recipient Party must promptly return
to the Disclosing Party any Confidential Information of the Disclosing Party
then in its possession or control except where that Confidential Information is
covered under surviving license rights between the parties. However, each party
may retain in its legal files a single copy of any document that contains the
Disclosing Party’s Confidential Information solely for the purpose of
determining the scope of the obligations under this agreement. Neither party is
obligated to destroy electronic files securely archived in accordance with its
customary data retention policies.

 

  9.7 Notwithstanding anything to the contrary, both during and at all times
after the Term, Customer and its successors, assigns and licensees may use and
disclose any Confidential Information of CMC that is included in the CMC
Intellectual Property Rights or CMC IPR (excluding any CHEF1 Property) in
accordance with the license granted to Customer in Section 8.6.

 

  9.8 Notwithstanding anything to the contrary, all information included in the
Customer IPR that solely and specifically relates to the Process, the Cell Line,
the Drug Substance or the Product and not useful for general biologics
manufacturing activity unrelated to the Cell Line, Drug Substance or Product
shall be deemed to be Customer’s Confidential Information and not CMC’s
Confidential Information, and the exceptions in Section 9.2 shall not apply to
such Confidential Information.

 

CMC CONFIDENTIAL   13  



--------------------------------------------------------------------------------

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

LOGO [g353531g0412164311227.jpg]

 

10.      LIMITED WARRANTIES

 

  10.1 Customer Warranties. Customer warrants and represents to CMC that:

 

  10.1.1 Customer has all necessary rights to supply to CMC the Customer
Materials (including the Cell Line if provided by Customer) and the Customer
Intellectual Property Rights, and CMC has and will have the right to use those
items for the performance of the Services and manufacture of the Product;

 

  10.1.2 the Materials and Safety Data Sheet is accurate and complete in all
material respects and the Customer Materials (including the Cell Line if
provided by Customer) are free from all contaminants, including virus, bacteria
(other than the Cell Line itself) and other vectors, and if handled and used in
accordance with the Materials and Safety Data Sheet supplied by Customer will
not, to Customer’s knowledge, cause a health hazard or biohazard;

 

  10.1.3 to its knowledge, the use of the Cell Line and Process, the Customer
Materials, the Customer Intellectual Property Rights and the manufacture of the
Product does not and will not infringe any Intellectual Property rights of any
third parties; and

 

  10.1.4 (a) to its knowledge, the Cell Line and Process if provided by Customer
and Customer Materials are viable, adequate and suitable for the effective
performance of the Services and manufacture of the Product according to the
Specification, (b) it knows of no reason (suspected or otherwise) why the
Objective cannot be achieved or the Services successfully performed and (c) the
information supplied to CMC regarding the Cell Line provided by Customer and
Process is accurate and complete in all material respects.

 

  10.2. CMC Warranties. CMC warrants and represents to Customer that:

 

  10.2.1 it has the necessary permits, facilities, third party contractors and
skilled personnel that may be reasonably anticipated to be necessary of a
biologics contract manufacturer for the regular provision of manufacturing and
development services of biologic material;

 

  10.2.2 all Deliverables will be Delivered free of financial encumbrances or
liens created by CMC but no warranty is given in this Section 10.2.2 as to
(a) noninfringement of third party Intellectual Property rights, or (b) freedom
to use;

 

  10.2.3. to its knowledge, the CMC Intellectual Property Rights used in the
Services do not infringe third party Intellectual Property rights except that no
warranty is given to the extent that infringement arises from the combination of
CMC Intellectual Property Rights with the Cell Line, Process, Customer Materials
or Customer Intellectual Property Rights;

 

  10.2.4 where Stages are to be performed according to cGMP, CMC will apply the
appropriate cGMP standards to the performance of those Stages;

 

CMC CONFIDENTIAL   14  



--------------------------------------------------------------------------------

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

LOGO [g353531g0412164311227.jpg]

 

  10.2.5 the Services will performed in accordance with the Regulatory
Obligations and all applicable industry standards;

 

  10.2.6 where Product is released with a Certificate of Analysis by CMC, the
Product at the time of release will comply with the criteria specified in that
Certificate of Analysis;

 

  10.2.7 neither it nor any of its officers, employees or other persons
associated with it has been or is listed by any government agency as being
debarred, suspended, proposed for suspension or debarment, or otherwise
ineligible for participation in government procurement programs or other
government contracts.

 

  10.3 Disclaimer of All Other Warranties. TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EXCEPT FOR THOSE EXPRESS WARRANTIES IN THIS SECTION 10, NEITHER
PARTY MAKES OR GIVES ANY OTHER WARRANTIES, EXPRESS OR IMPLIED (WHETHER BY
STATUTE, CUSTOM, COURSE OF DEALING OR OTHERWISE) AND EACH PARTY HEREBY DISCLAIMS
ALL OTHER EXPRESS OR IMPLIED WARRANTIES, INCLUDING IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE OR USE, NON-INFRINGEMENT
AND TITLE.

11.      INDEMNIFICATION

 

  11.1 CMC’s Indemnity. Customer must indemnify and defend CMC and its
Affiliates and each of their respective directors and officers and Testing
Laboratories (“CMC Parties”) against any and all losses, demands, claims,
liabilities, damages, costs and expenses (including court costs and reasonable
attorneys’ fees and expenses) (“Claims”) that the CMC Parties incur as a result
of any of the following, except to the extent caused by a CMC Party’s negligence
or misconduct:

 

  11.1.1 alleged or actual infringement or misappropriation of any Intellectual
Property rights of any third party arising from CMC’s use of the Cell Line,
Process, Customer Intellectual Property Rights or Customer Materials (in each
case, except to the extent covered by CMC’s obligations under Section 11.2);

 

  11.1.2 Claims resulting from the administration, use, handling, storage or
other disposition of the Product or Drug Substance in any form;

 

  11.1.3 contamination or damage to CMC’s operations or any facility caused by
the Cell Line or Customer Materials except to the extent the Cell Line and
Customer Materials were not handled in accordance with the Materials and Safety
Data Sheet or the Specification;

 

  11.1.4 use of any Product that was the subject of a Release for Further
Processing in accordance with Section 6.3; and

 

  11.1.5 any acts or omissions of any third party auditor of Customer.

 

  11.2 Customer’s Indemnity. CMC must indemnify and defend Customer and its
Affiliates and each of their respective directors and officers (“Customer
Parties”) against any and all Claims that the Customer Parties incur as a result
of any of the following, except to the extent caused by a Customer Party’s
negligence or misconduct:

 

CMC CONFIDENTIAL   15  



--------------------------------------------------------------------------------

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

LOGO [g353531g0412164311227.jpg]

 

  11.2.1 inaccuracy in a Certificate of Analysis such that the certified Product
at the time of Delivery does not meet the Specification when certified to meet
it;

 

  11.2.2 failure of CMC to manufacture the Product according to cGMP when the
Product is released by CMC at the time of Delivery as a cGMP Product;

 

  11.2.3 actual or alleged infringement or misappropriation of any Intellectual
Property rights of any third party to the extent that infringement or
misappropriation is due to CMC’s use of the CMC Intellectual Property Rights in
the performance of the Services or any Process, Cell Line or other item
developed by CMC (but excluding claims where the use is in combination with the
Cell Line, Customer Materials, Process or Customer Intellectual Property Rights
and there would not be any infringement absent such combined use); and

 

  11.2.4 CMC’s breach of any of its warranties or obligations under Sections
2.2, 4.2, 4.3, 5.1, 6.1, 6.2, 6.6, 6.7, 9, 10.2 of this Agreement.

 

  11.3 Indemnification Procedure. The party (“Indemnitee”) that claims
indemnification under this Section 11 must:

 

  11.3.1 promptly, and in any event within 15 Business Days of it receiving
notice of the Claim, notify the other party (“Indemnitor”) in writing of the
Claim; provided, that failure to give that notice will not relieve the
Indemnitor of its indemnification and defense obligations except to the extent
the failure materially prejudices the ability of the Indemnitor to defend
against the Claim;

 

  11.3.2 permit the Indemnitor to control the defense of the Claim; and

 

  11.3.3 have the right (at the Indemnitee’s expense) to participate in the
defense of the Claim.

 

  11.4 Settlement. The Indemnitor must not settle or consent to an adverse
judgment in any Claim indemnified by the Indemnitor that adversely affects the
interests of the Indemnitee or imposes additional obligations on the Indemnitee,
without the prior written consent of the Indemnitee.

 

  11.5 IP Claims. Each party must promptly (and within five Business Days if
permissible under applicable law or stock exchange rules) notify the other party
of any third party allegation of infringement or misappropriation of any third
party Intellectual Property rights due to the handling, storage or use of the
Cell Line, Customer Materials, Customer Intellectual Property Rights or CMC
Intellectual Property Rights or the manufacture of the Product.

12.      TERM AND TERMINATION

 

  12.1 Term. The term of this agreement commences on the Effective Date and
terminates on the later of (a) the date that all Stages under all Work
Statements have been completed and (b) ten years from the Effective Date, unless
sooner terminated in accordance with Section 4.3, 12.2, 12.3, 12.4, 12.5 or 15.1
or extended by mutual written agreement of the parties (“Term”).

 

CMC CONFIDENTIAL   16  



--------------------------------------------------------------------------------

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

LOGO [g353531g0412164311227.jpg]

 

  12.2 Termination for Default. Either party (“Non-Defaulting Party”) may
terminate this agreement on notice to the other party (“Defaulting Party”) if

 

  12.2.1 the Defaulting Party fails to pay any amount payable under this
agreement within 20 Business Days after the due date;

 

  12.2.2 the Defaulting Party commits a material breach of its obligations under
this agreement and fails to remedy it during a period of 20 Business Days
starting on the date of receipt of notice from the Non-Defaulting Party
identifying the breach and requiring it to be remedied;

 

  12.2.3 a petition is filed against the Defaulting Party for an involuntary
proceeding under any applicable bankruptcy or other similar law and that
petition has not been dismissed within 60 days after filing or a court having
jurisdiction has appointed a receiver, liquidator, trustee or similar official
of the Defaulting Party for any substantial portion of its property, or ordered
the winding up or liquidation of its affairs; or

 

  12.2.4 the Defaulting Party commences a voluntary proceeding under applicable
bankruptcy or other similar law, has made any general assignment for the benefit
of creditors, or has failed generally to pay its debts as they become due.

 

  12.3 Termination for Convenience

 

  12.3.1 Customer may terminate this agreement or any Stage of the Services at
any time before completion of the Services or Stage by giving no less than 60
Business Days’ notice in writing to CMC detailing the Stages of the Services
that are to be terminated.

 

  12.3.2 CMC may terminate this agreement at any time after the completion of
all Stages under all Work Statements and there are no Services contemplated
under this agreement by giving 30 days’ written notice to Customer; provided
that the parties shall negotiate in good faith for additional Services or a
commercial supply agreement prior to any such termination by CMC.

 

  12.4 Termination for Scientific or Technical Difficulties. CMC may terminate
this agreement or any Stage on 60 Business Days’ notice if CMC reasonably
concludes that it cannot technically or scientifically deliver the Services
contemplated by this agreement or any Stage despite applying its Commercially
Reasonable Efforts. During the 60-Business Days’ notice period or when CMC
notifies Customer that it has become aware that a technical or scientific
problem has or may arise, the parties must in good faith discuss the
difficulties and scientific and technical hurdles in an attempt to resolve those
problems. If the parties agree during those discussions that the Services can be
delivered then the notice to terminate will expire and this agreement (or the
Stage as the case may be) will continue in effect. If agreement cannot be
reached this agreement or Stage, at CMC’s election, will terminate on expiration
of the 60-Business Days’ notice period.

 

CMC CONFIDENTIAL   17  



--------------------------------------------------------------------------------

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

LOGO [g353531g0412164311227.jpg]

 

  12.5 Termination for Certain Unresolved Indemnity Claims. If a Claim for
indemnification is made under Section 11.1.1 or 11.2.3 and the parties do not
reach an agreement to settle or overcome the Claim within 90 Business Days after
notification under Section 11.3.1, the party to whom the indemnity Claim has
been made, may, on 20 Business Days’ notice in writing terminate this agreement.

 

  12.6 Effect of Termination

 

  12.6.1 Upon termination of this agreement for any reason, Customer shall pay
to CMC:

 

  (a) undisputed payments due by Customer to CMC for Services performed up to
and including the day of termination for all completed Stages and for partially
completed Stages an amount calculated on a pro-rata basis taking into account
the Price for the cancelled Stages (fairly determined by the Project Team taking
into account FTE hours, materials, profit element and irreversible commitments
incurred by CMC);

 

  (b) undisputed payments due pursuant to Section 5.2; and

 

  (c) undisputed payments due at the time of termination pursuant to Section 7
and also in accordance with the payment terms in the Work Statement.

 

  12.6.2 Upon termination of this agreement for any reason, provided that
Customer has paid all undisputed amounts outstanding, CMC will, within 30 days
of (a) those payments having been made or (b) the date of termination of this
agreement, (whichever is the later) provide the Customer with all Deliverables
then manufactured or generated and all transferable work in progress and all
Product then manufactured and released, subject to Regulatory Obligations at
Customer’s sole risk.

 

  12.7 Survival. Termination will not affect the accrued rights of CMC or
Customer arising under this agreement before the effective date of termination.
The provisions of this agreement which by their terms would continue beyond any
termination or expiration of this agreement, including Sections 1, 3.4, 6.7, 7,
8, 9, 11, 12.6, 13, 14 and 15 will survive termination or expiration of this
agreement to the degree necessary to permit their complete fulfillment or
discharge.

13.      TECHNOLOGY TRANSFER

 

  13.1 Scope. Upon termination or during the notice period for termination of
this agreement, other than where Customer is the “Defaulting Party,” Customer
may seek assistance from CMC for the transfer to a single skilled and qualified
manufacturer of the then-current Process solely for the purpose of manufacturing
Product for Customer (“Technology Transfer”); provided, that CMC is not
obligated to transfer any CHEF1 Property. Following CMC’s receipt of that
request, the parties will establish a schedule and plan for effecting the
transfer and CMC will cooperate with Customer in implementing that plan. As part
of the Technology Transfer CMC will make available for collection, subject to
any Regulatory Obligations and rights of third parties and Section 12.6.2, all
Customer Materials, Cell Line and one copy of all documentation (to the extent
not previously delivered to Customer) generated pursuant to the Services
(exclusive of CMC’s SOPs) up to the date of termination.

 

CMC CONFIDENTIAL   18  



--------------------------------------------------------------------------------

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

LOGO [g353531g0412164311227.jpg]

 

  13.2 Limits. The obligations of CMC under Section 13.1 will only be
exercisable by Customer within a period of 180 days after the date of
termination and CMC is not obliged to commit any human resources greater than 60
FTE days. Customer must pay CMC’s costs of cooperating with and providing the
Technology Transfer at a daily FTE rate of $2,000 or as agreed upon in a Work
Statement and all other costs will be charged at cost plus 10%. Customer will
not, and CMC will not be obliged to, transfer any CMC Intellectual Property
Rights or CMC IPR pursuant to this Technology Transfer until the contract
manufacturer to whom the Process is transferred enters into a confidentiality
agreement and limited royalty free license to use CMC’s Confidential
Information, CMC Intellectual Property Rights and CMC IPR solely in connection
with the manufacture of Customer’s Product with Customer in order to protect
CMC’s Confidential Information, CMC Intellectual Property Rights and CMC IPR.

14.      LIMITATIONS OF LIABILITY

 

  14.1 Limitation of Liability. CMC’s aggregate liability to Customer for any
loss or damage suffered by Customer as a result of breach of this agreement or
any other liability (except for gross negligence, willful misconduct or
misrepresentation or claims under the indemnities) under this agreement or in
connection with the Services is limited, in the aggregate, to [*].

 

  14.2 Disclaimer of Certain Damages. EXCEPT AS PROVIDED IN SECTION 14.3, IN NO
EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY INCIDENTAL,
INDIRECT, PUNITIVE, CONSEQUENTIAL (INCLUDING LOST PROFITS) OR SPECIAL DAMAGES
ARISING OUT OF ITS BREACH OF THIS AGREEMENT OR ANY OTHER LIABILITY (INCLUDING
NEGLIGENCE, MISREPRESENTATION OR CLAIMS UNDER THE INDEMNITIES) ARISING IN
CONNECTION WITH THIS AGREEMENT, EVEN IF THOSE DAMAGES WERE FORESEEABLE AND
WHETHER THOSE DAMAGES ARISE IN TORT, IN CONTRACT OR OTHERWISE.

 

  14.3 Exclusions. The limitations in Sections 14.1 and 14.2 do not apply to
(a) claims arising from either party’s gross negligence or willfull misconduct;
(b) liability for any fraud or fraudulent misrepresentation; (c) amounts owing
by a party under Section 7; or (d) claims indemnified by Customer under
Section 11.1.

15.      MISCELLANEOUS

 

  15.1

Excused Performance. CMC will not be liable to Customer nor be considered to
have breached this agreement for failure or delay in performing to the extent,
and for so long as, the failure or delay is caused by or results from causes
beyond the reasonable control of CMC including but not limited to: acts of state
or governmental action, orders, legislation, regulations, restrictions,
priorities or rationing, riots, disturbance, war (declared or undeclared),
strikes, lockouts, slowdowns, prolonged shortage of energy supplies,
interruption of transportation, embargo (inability to procure or shortage of
supply materials, equipment or production facilities), fire, earthquake, flood,
hurricane, typhoon, explosion and accident. CMC must notify Customer of any
force majeure event that prevents CMC from performing the Services. If a force
majeure event continues for more

 

CMC CONFIDENTIAL   19  



--------------------------------------------------------------------------------

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

LOGO [g353531g0412164311227.jpg]

 

  than 180 days after CMC’s notice, and is adversely affecting the performance
of this agreement, each party will have the right terminate this agreement on 30
days’ notice. In that event, Customer will pay for all Services performed prior
to the date of termination. In addition, Customer will not have any claim for
damages as a result of such termination or non-performance of the Services.

 

  15.2 Insurance. During the Term, the parties must maintain a comprehensive
general liability, product liability and umbrella liability insurance with
insurance companies and in amounts as is customary for companies in their
respective industry and conducting activities of comparable size and scope for
(a) [*] after the termination of this agreement, or (b) the last use of the
Product.

 

  15.3 Amendment. Other than as provided for elsewhere in this agreement, any
amendment of this agreement (or any document entered into pursuant to this
agreement) will be valid only if it is in writing and signed by each party.

 

  15.4 Assignment. This Agreement is not assignable by either party except with
the written consent of the other party; provided, however that either party may
assign this Agreement to any of its Affiliates and in the event of a sale of all
or substantially all of the assets or stock of such party without the consent of
the other party.

 

  15.5 Subcontracting. CMC may subcontract to (a) its Affiliates, any of the
Services provided that the Affiliate may not further subcontract those Services;
(b) Testing Laboratories, only those parts of the Services identified in the
Work Statement; and (c) any other third party, any of the Services, with the
prior written consent of Customer (that consent not to be unreasonably withheld,
delayed or conditioned). CMC will remain responsible for the activities of its
subcontractors except to the extent that Customer requires CMC to use a
subcontractor that Customer selects over CMC’s objection.

 

  15.6 Waiver. In no event will any delay, failure or omission (in whole or in
part) in enforcing, exercising or pursuing any right, power, privilege, claim or
remedy conferred by or arising under this agreement or by law, be deemed to be
or construed as a waiver of that or any other right, power, privilege, claim or
remedy in respect of the circumstances in question, or operate so as to bar the
enforcement of that, or any other right, power, privilege, claim or remedy, in
any other instance at any time or times subsequently.

 

  15.7 Severability. If any provision of this agreement is found by any court or
administrative body of competent jurisdiction to be invalid or unenforceable,
that invalidity or unenforceability will not affect the other provisions of this
agreement which shall remain in full force and effect. The parties must, in the
circumstances referred to in this Section 15.7, attempt to substitute for any
invalid or unenforceable provision a valid or enforceable provision that
achieves to the greatest extent possible the same effect as would have been
achieved by the invalid or unenforceable provision.

 

  15.8 Notices. Any notice or other communication given under this agreement
(including under Section 3.4 or 6.6) must be in writing and in English and
signed by or on behalf of the party giving it and must be given by hand or by
delivering it or sending it by prepaid post or overnight delivery service, to
the address and for the attention of the relevant party set out in this
Section 15.8 (or as otherwise notified by that party under this Section 15.8).
Any notice will be deemed to have been received:

 

CMC CONFIDENTIAL   20  



--------------------------------------------------------------------------------

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

LOGO [g353531g0412164311227.jpg]

 

  15.8.1 if hand delivered or sent by prepaid overnight delivery service, at the
time of delivery; or

 

  15.8.2 if sent by post, five Business Days from the date of posting.

The addresses of the parties for the purposes of this Section 15.8 are:

CMC ICOS Biologics, Inc.

22021 20th Ave. S.E.

Bothell, Washington U.S.A. 98021

For the attention of: Legal Department

Customer

CytoDyn Inc.

1111 Main Street, Suite 660

Vancouver, Washington 98660

For the attention of: Michael D. Mulholland

 Chief Financial Officer

CMC has no obligation to notify any person or entity other than as provided in
Section 15.8.

 

  15.9 Applicable Law. This agreement will be interpreted and governed, and all
rights and obligations of the parties determined, in accordance with the laws of
the state of New York (regardless of choice of law provisions to the contrary).
The parties waive application of the provisions of the 1980 U.N. Convention on
Contracts for the International Sale of Goods, as amended.

 

  15.10 Dispute Resolution. Before resorting to litigation, unless emergency
relief is required by either party when either party will be free to resort to
litigation, the parties must use their reasonable efforts to negotiate in good
faith and settle amicably any dispute that may arise out of or relate to this
agreement (or its construction, validity or termination) (a “Dispute”). If a
Dispute cannot be settled through negotiations by appropriate representatives of
each of the parties, either party may give to the other a notice in writing (a
“Dispute Notice”). Within seven days of the Dispute Notice being given the
parties must each refer the Dispute to their respective Chief Executive
Officers, who shall meet in order to attempt to resolve the dispute. If within
30 days of the Dispute Notice (a) the Dispute is not settled by agreement in
writing between the parties or (b) the parties have failed to discuss the
Dispute or use good faith negotiations, the Dispute may be submitted to and
finally be settled by the state or federal courts located in the state of New
York.

 

  15.11 Relationship of the Parties. Nothing in this agreement operates to
create a partnership or joint venture between the parties or authorizes either
party to act as agent for the other. Neither party has authority to act in the
name of or otherwise to bind the other in any way.

 

  15.12

Entire Agreement. This agreement, and the documents referred to in it,
constitutes the entire agreement and understanding of the parties and supersedes
any previous agreement between the parties relating to the subject matter of
this agreement. If any

 

CMC CONFIDENTIAL   21  



--------------------------------------------------------------------------------

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

LOGO [g353531g0412164311227.jpg]

 

  term of this agreement conflicts with any term of the Quality Agreement, the
conflicting term of this agreement will prevail except for issues related to
quality or quality-related activities. This Agreement is written in English, and
the English version of this Agreement will control.

 

  15.13 Counterparts. This agreement may be executed in any number of
counterparts.

 

CMC CONFIDENTIAL   22  



--------------------------------------------------------------------------------

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

LOGO [g353531g0412164311227.jpg]

 

THIS DEVELOPMENT AND MANUFACTURING SERVICES AGREEMENT has been executed by the
parties on the date first written above.

 

     )     

CMC ICOS Biologics, Inc.

     )           )     

Signature: /s/ Gustavo Mahler                                    

     )           )     

Print Name: Gustavo Mahler

     )           )     

Position: CEO & President

     )           )           )     

CUSTOMER

     )           )     

Signature: /s/ Nader Pourhassan                                

     )           )     

Name: Nader Pourhassan

     )           )     

Position: President and CEO

     )           )     

 

CMC CONFIDENTIAL   23  



--------------------------------------------------------------------------------

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

APPENDIX I

Definitions

“Affiliate” means, with respect to any entity, any other entity that directly or
indirectly controls, is controlled by or is under common control with that
entity. For this definition, “control” means that more than 50% of the
controlled entity’s shares or ownership interests representing the right to make
decisions for that entity are owned or controlled, directly or indirectly, by
the controlling entity.

“Batch” means one fermentation run using the Cell Line at a specified fermenter
scale and those harvesting, purification, analytical and further processing
steps applicable to the manufacture of Drug Substance from that run as described
in the Work Statement.

“Business Day” means any day that is not a Saturday, Sunday or U.S. public
holiday.

“Cell Line” means the cell line described in the Work Statement provided by
Customer or to be developed by CMC using Customer Materials as part of the
Services, and any modified strains of that cell line constructed in accordance
with the Services and any progeny clone of those cell lines.

“Certificate of Analysis” means CMC’s standard form certificate of analysis
confirming that Product to which the certificate relates meets the Specification
and any other criteria identified on the certificate.

“cGMP” means Current Good Manufacturing Practices as promulgated under each of
the following as in effect on the Effective Date and as amended or revised after
the Effective Date: (a) the U.S. Food, Drug & Cosmetics Act (21 U.S.C. § 301 et
seq.) and related U.S. regulations, including 21 Code of Federal Regulations
(Chapters 210 and 211) and other FDA regulations, policies, or guidelines in
effect at a particular time for the manufacture, testing and quality control of
investigational drugs; and (b) the ICH guide Q7a “ICH Good Manufacturing
Practice Guide for Active Pharmaceutical Ingredients” as applied to
investigational drugs (Section 19).

“cGMP Batch” means a Batch that is stipulated in the Work Statement to be
manufactured according to cGMP.

“cGMP Product” means Product manufactured under a cGMP Batch.

“CHEF1® Technology” means the Chinese Hamster EF-1 regulatory DNA (“CHEF1”) as
further described in US Patent Number 5,888,809 and the technology described in
US Patent Number 5,888,809.

“CMC Facility” means CMC’s then current facility at Bothell, Washington or any
of CMC’s or its Affiliates’ facilities in Berkeley, California, Copenhagen,
Denmark or as specified in writing in a Work Statement.

“CMC Intellectual Property Rights” means Intellectual Property rights and CMC
Know-How (excluding CHEF1 Technology) owned or controlled by CMC and used in the
Services.

“CMC Know-How” means all information, techniques and technical information known
to CMC or developed during the Services (excluding the CHEF1 Technology or
improvements thereto) that are not of general public knowledge.

“Commencement Date” means, with respect to a cGMP Batch, the date on which an
ampoule of cells is thawed for the fermentation or cell culture for manufacture
of Drug Substance.

“Commercially Reasonable Efforts” means the degree of skill, care, diligence,
prudence, knowledge and effort which would be reasonably and ordinarily expected
of a skilled and experienced company engaged in the development of manufacturing
processes for, and the cGMP manufacture of, biological products that are similar
to the Product and/or the intermediate Products in compliance with good industry
standards.

 

24



--------------------------------------------------------------------------------

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

“Confidential Information” means information of a confidential nature and in any
form (oral, written or otherwise) the use of which is governed according to the
provisions of Section 9.

“Customer Intellectual Property Rights” means Intellectual Property rights and
Customer Know-How owned by Customer or licensed to Customer by a third party
covering any aspect of the Services or materials, techniques or processes used
in the Services. Customer Intellectual Property rights shall include Lonza
Technology.

“Customer Know-How” means ideas, concepts, discoveries, inventions, developments
and non-public, confidential or proprietary trade secrets, techniques,
methodologies, modifications, innovations, improvements, designs and design
concepts, and any other information that is necessary or useful for the
research, development, manufacture, use, import, export, sale, offer for sale,
transfer, or regulatory approval of products or processes, including but not
limited to all information, techniques and technical information known to
Customer in connection with the Cell Line, Customer Materials or Process which
is not of general public knowledge.

“Customer Materials” means the Cell Line, vectors, plasmids and all other
materials supplied by Customer, its Affiliate or agent to CMC or made available
to CMC by Customer including, without limitation, those described in the Work
Statement.

“Deliverables” means the data, results and materials generated from the
performance of the Services including Drug History Record and Product.

“Drug History Record” means all lot disposition documentation relevant to a cGMP
Batch to be provided to Customer with the Product from that cGMP Batch as
described in the Work Statement, including a Certificate of Analysis.

“Drug Substance” means the biological or chemical entities described or
classified in the Work Statement expressed by the Cell Line in fermenter and
harvested, purified, processed and filtered in bulk into containers pursuant to
the applicable Process.

“Intellectual Property” means all intellectual property rights, including
patents and patent applications, and any and all continuations,
continuations-in-part, divisionals, utility models, extensions (including
extensions under the U.S Patent Term Restoration Act), renewals, substitutions
and additions thereof and all reissues, revalidations and re-examinations
thereof, including any and all patents issuing there from and any and all
foreign counter-parts thereof, supplementary protection certificates, utility
models, trademarks, database rights, rights in designs, copyrights (whether or
not any of these are registered or capable of being registered) and including
all applications and the right to apply for registered protection of the
foregoing and all inventions, trade secrets, know-how, techniques and
confidential information, and all rights and forms of protection of a similar
nature or having equivalent or similar effect to any of these which may subsist
anywhere in the world, in each case for their full term and together with any
renewals or extensions.

“Lonza Technology” means the glutamine synthetase gene expression system
consisting of myeloma cell line NS0, Chinese hamster ovary cell line CHO-K1sv,
vector pEE12.4, vector pEE6.4 and related know-how owned by Lonza Sales AG.

“Non-Fault Delay” means a delay in the Services caused by or contributed to by
(a) the acts or omissions of Customer or its representatives, including errors
or defects in the Customer Materials; (b) the experimental nature of the
Services or the Services being dependent on living systems; (c) additions or
changes to the Services made at Customer’s request; or (d) circumstances beyond
CMC’s reasonable control.

 

25



--------------------------------------------------------------------------------

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

“Objective” means the desired outcome of the Services as described in the Work
Statement.

“Permitted Recipients” means the directors, officers, employees, Testing
Laboratories or professional advisers who are required, on a need-to-know basis,
in the course of their duties to receive and consider the Confidential
Information for the purpose of enabling the relevant party to perform its
obligations under this agreement; provided, that those persons are under
obligations of confidence no less onerous than those set out in Section 9
imposed on the Recipient Party.

“Price” means the price for the Services (or any part or Stage of the Services
as context requires) as defined in the Work Statement and itemized on a Stage by
Stage basis.

“Process” means the method for manufacture, harvesting and purification of the
Product.

“Product” means the Drug Substance derived from a Batch.

“Quality Agreement” means the agreement between the parties defining the quality
responsibilities, including cGMP standards, regarding the performance of the
Services.

“Regulatory Obligations” means those mandatory regulatory requirements
applicable in Europe and the U.S. to the manufacture of cGMP Product for human
use.

“Services” means any or all parts of the development and manufacturing services
to be conducted by CMC as fully described in the relevant Work Statement.

“Shipping Guidelines” means the storage and transport guidelines for the Product
that are determined by mutual written agreement of the parties.

“Slot” means, with respect to CMC’s cGMP manufacturing suite, the period of time
the suite is reserved in preparation for and the performance of a Batch.

“Specification” means the specification of the Product either as defined in the
Work Statement or as otherwise agreed between the parties or modified in
accordance with Section 4.2.2.

“Stage” means a particular activity or series of conjoined activities that
constitute a main step in the Services and that is more specifically identified
in the Work Statement by the breakdown of the Services into numbered stages.

“Standard Operating Procedures” or “SOPs” means the standard operating
procedures of CMC in place from time to time that define CMC’s methods of
performing activities applicable to the Services.

“Testing Laboratories” means any third party instructed by CMC to carry out
tests on the Cell Line, Customer Materials, Drug Substance or Product pursuant
to the performance of the Services.

“Timeline” means the non-binding estimated timeline for the performance of the
Services as set out in the Work Statement.

“Work Statement” means the work statement attached as Appendix II and any other
work statements that may be agreed on by the parties during the Term, as may be
revised by the written agreement of the parties from time to time. To be valid,
a Work Statement must be signed by both parties.

 

26



--------------------------------------------------------------------------------

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

APPENDIX II

Incidental Fees

Raw Materials*

External Testing and Other External Costs

Packing, Shipping and Handling

Storage Fees

Out of Scope Work Agreed by the Parties

*Invoiced 60 days in advance of the Commencement Date of the applicable Stage.
Raw materials that must be ordered with longer lead times will be invoiced upon
placement of the order by CMC and Customer agrees to pay such invoices in
accordance with the terms of the Agreement.

 

27



--------------------------------------------------------------------------------

[*Confidential Treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

 

APPENDIX III

Work Statement

 

28